
	
		I
		111th CONGRESS
		2d Session
		H. R. 6396
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2010
			Ms. Zoe Lofgren of
			 California (for herself and Mr. Smith of
			 Texas) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Immigration and Nationality Act to toll,
		  during active-duty service abroad in the Armed Forces, the periods of time to
		  file a petition and appear for an interview to remove the conditional basis for
		  permanent resident status, and for other purposes.
	
	
		1.Tolling periods of time to
			 file petition and have interview for removal of condition
			(a)In
			 generalSection 216 of the
			 Immigration and Nationality Act (8 U.S.C. 1186a) is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Service in Armed
				Forces
							(1)Filing
				petitionThe 90-day period described in subsection (d)(2)(A)
				shall be tolled during any period of time in which the alien spouse or
				petitioning spouse is a member of the Armed Forces of the United States and
				serving abroad in an active-duty status in the Armed Forces, except that, at
				the option of the petitioners, the petition may be filed during such
				active-duty service at any time after the commencement of such 90-day
				period.
							(2)Personal
				interviewThe 90-day period described in the first sentence of
				subsection (d)(3) shall be tolled during any period of time in which the alien
				spouse or petitioning spouse is a member of the Armed Forces of the United
				States and serving abroad in an active-duty status in the Armed Forces, except
				that nothing in this paragraph shall be construed to prohibit the Secretary of
				Homeland Security from waiving the requirement for an interview under
				subsection (c)(1)(B) pursuant to the Secretary’s authority under the second
				sentence of subsection
				(d)(3).
							.
				(b)Conforming
			 amendments
				(1)In
			 generalSection 216(a)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1186a(a)(1)) is amended—
					(A)by striking
			 (g)(1)) and inserting (h)(1)); and
					(B)by striking
			 (g)(2)) and inserting (h)(2)).
					(2)ReferencesSection
			 216 of the Immigration and Nationality Act (8 U.S.C. 1186a) is amended—
					(A)in subsection
			 (d)(3), by striking Attorney General’s and inserting
			 Secretary’s;
					(B)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security; and
					(C)in subsections
			 (c)(1)(B) and (d)(3), by striking Service and inserting
			 Department of Homeland Security.
					2.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Committee on
			 the Budget of the House of Representatives, provided that such statement has
			 been submitted prior to the vote on passage.
		
